DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 28 are objected to because of the following informalities:  
Claim 2: “comprising the dopant is present in an amount” should state instead –wherein the dopant is present in an amount…--
Claim 28: “comprising the rare earth carbonate is present in an amount” should state instead –wherein the rare earth carbonate is present in an amount…--
Appropriate correction is required.
Claims 5-11, 19-26, 30-32, 36, 37 and 41 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  17 recites the limitation "the rare earth element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The office believes Applicant may have intended “the dopant.”
Regarding claim 18, it is unclear what is meant by the limitation “10% lower coke yield measured at 13 wt% bottoms.” What does “13 wt% bottoms” mean, i.e. to what is the concentration of bottoms referring?
Claim 29 recites the limitation "the rare earth element" in line 1.  There is insufficient antecedent basis for this limitation in the claim, where claim 27 introduces not a rare earth element, but rather a rare earth carbonate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 12-18, 33-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dinda et al (US 2014/0116923).
Regarding claims 1-4, Dinda discloses a cracking catalyst composition (see [0023]) comprising:
at least one zeolite in an amount ranging between 5 and 95 wt% (“reactive silica” as defined in [0030] of the as-filed specification) (see [0024]);
at least one binder in amount ranging between 5 and 40 wt% (see [0026]);
at least one alkaline earth metal in amount ranging between 0.01 and 2.0 wt% (see [0027]); 
at least one rare earth metal in an amount ranging between 0.01 and 2.0 wt% (see [0028]); and
at least one clay in amount ranging between 5 and 40 wt% (see [0025]).
Suitable binders include alumina, colloidal silica, and combinations thereof, wherein the alumina may be pseudoboehmite alumina (see [0043]). Accordingly, the binder component of Dinda teaches features of the claimed catalyst composition with respect to the alumina, reactive silica (colloidal silica), and the component comprising peptizable boehmite or colloidal silica. The concentrations disclosed in Dinda include overlapping ranges with those claimed.
The zeolite component of Dinda may also be considered equivalent to the claimed “reactive silica” and is present in an amount overlapping with that claimed.
The alkaline earth metal and rare earth metal components of Dinda are in line with the claimed dopant (see [0038], alkaline earth metal may be magnesium; [0039], rare earth metal may be lanthanum) and, considered together, are present in an amount within or overlapping the claimed ranges.
Finally, the clay may be kaolin (see [0041]).
Accordingly, Dinda is considered to teach a catalyst composition which has all of the components claimed in overlapping concentrations.
Regarding claim 12, Dinda discloses the catalyst composition described above, the features of which apply equally to the corresponding features recited in claim 12. In terms of making the catalyst, Dinda discloses:
forming an aqueous slurry of the above-described catalyst components (see [0075]-[0081]); and
spray drying the aqueous slurry to obtain microspheres (see [0095]).
Regarding claim 13, Dinda discloses calcining the microspheres (see [0153]).
Regarding claim 14, Dinda discloses wherein the alumina is calcined alumina (see [0081]).
Regarding claim 15-17, Dinda discloses the catalyst composition described above, the features of which apply equally to the corresponding features recited in claims 15-17. With respect to use of the catalyst, Dinda discloses a process comprising contacting a hydrocarbon feed with the catalyst further comprising a zeolitic component (see [0110]; [0118]; [0124]).
Regarding claim 18, given that Dinda is considered to fully teach and/or suggest the claimed catalyst features, the claimed result of using the catalyst being associated with a 10% lower coke yield relative to a process which does not include the bottoms cracking catalyst is considered to be inherent.
Regarding claim 33, Dinda discloses a cracking catalyst composition (see [0023]) comprising:
at least one zeolite in an amount ranging between 5 and 95 wt% (see [0024]);
at least one binder in amount ranging between 5 and 40 wt% (see [0026]); and
at least one clay in amount ranging between 5 and 40 wt% (see [0025]).
Suitable binders include alumina, colloidal silica, and combinations thereof, wherein the alumina may be pseudoboehmite alumina (see [0043]). Accordingly, the binder component of Dinda teaches features of the claimed catalyst composition with respect to the matrix and binder. The concentrations disclosed in Dinda include overlapping ranges with those claimed.
The zeolite component of Dinda may be a rare earth exchanged Y zeolite (see [0040]) and is present in an amount overlapping with that claimed.
Finally, the clay may be kaolin (see [0041]).
Accordingly, Dinda is considered to teach a catalyst composition which has all of the components claimed in overlapping concentrations.
Regarding claims 34 and 35, Dinda discloses wherein the rare earth exchanged Y zeolite comprises lanthanum (see [0174]-[0176]).
Regarding claim 38, Dinda discloses the catalyst composition described above, the features of which apply equally to the corresponding features recited in claim 12. In terms of making the catalyst, Dinda discloses:
forming an aqueous slurry of the above-described catalyst components (see [0075]-[0081]); and
spray drying the aqueous slurry to obtain microspheres (see [0095]).
Regarding claim 39, Dinda discloses calcining the microspheres (see [0153]).
Regarding claim 40, Dinda does not explicitly disclose how much of the Y zeolite is exchanged with the rare earth metal. Nevertheless, it is considered that determining the optimum concentration of rare earth metal with which to exchange the Y zeolite would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill in the art, in order to obtain a cracking catalyst which is suitable for cracking of high boiling point hydrocarbon feedstocks (see Abstract). Absent a showing of criticality or unexpected results, the claimed rare earth exchange concentration of the Y zeolite is not considered to patentably distinguish over the cited prior art.
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuvettu et al (US 2013/0078468).
Regarding claims 27-29, Kuvettu discloses a cracking catalyst composition comprising (see [0027]):
5 to 30 wt% alumina;
1 to 50 wt% of a rare earth component;
2 to 15 wt% of colloidal silica;
1 to 10 wt% of a zeolite; and
10 to 50 wt% of clay.
The rare earth component may be a rare earth carbonate, with lanthanum being a suitable rare earth metal (see [0053]; [0076]).
The zeolite component is considered to teach the claimed “reactive silica” (as defined in [0030] of the as-filed specification).
The clay may be kaolin (see [0036]).
Accordingly, Kuvettu is considered to teach a catalyst composition which has all of the components claimed in concentrations with are within or overlap the claimed ranges.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4, 12, 13 and 15-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 and 12-17 of prior U.S. Patent No. 11,332,675. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 27-29, 33-35 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,332,675. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to substantially the same catalysts, processes of making, and processes of using. There are only slight differences in the compositions which are not patentably distinguishable. For example, instant claim 27 claims a rare earth carbonate instead of a dopant. However, dependent claim 21 of ‘675 sets forth rare earth carbonate species. The catalysts (and use thereof) claimed in this application and those of ‘675 substantially overlap in scope, such that the differences between the claim sets are not patentably distinguishing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Renee Robinson/Primary Examiner, Art Unit 1772